DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 2/2/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/5/2021 are hereby withdrawn. The 102 rejection of claims 1, 3 and 5-6 over Shimada has been withdrawn since applicant has moved limitations from claim 4 into independent claim 1. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1 and 3 have been amended. Claims 1-3 and 5-13 are pending. Claims 2 and 7-13 have been withdrawn. Claims 1 and 3-6 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application JP2017-078658 filed on 4/12/2017 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 4/12/2017. 

Claim Interpretation
	Applicant has amended claim 1 to recite that organ perfusion is conducted “at a cold preservation temperature”. According to applicant’s specification, examples of “cold preservation methods include a low-temperature perfusion preservation method (hypothermic MP from 4oC to 10oC)”. Thus, applicant provides only exemplary ranges of cold preservation temperatures rather than an explicit definition. Thus, “cold preservation temperature” will be interpreted broadly as any temperature below 10oC.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. "Hydrogen gas ameliorates hepatic reperfusion injury after prolonged cold preservation in isolated perfused rat liver." Artificial organs 40.12 (2016): 1128-1136 (hereinafter Shimada, reference of record) in view of Abe et al. "Hydrogen-rich University of Wisconsin solution attenuates renal cold ischemia–reperfusion injury." Transplantation 94.1 (2012): 14-21 (hereinafter Abe, reference of record). This rejection is newly applied to address applicants claim amendments on 2/2/2022. 
Shimada describes a method wherein Krebs-Henseleit bicarbonate buffer (KHB) saturated with molecular hydrogen (H2- KHB) is used to ameliorate hepatic ischemia and reperfusion injury (IRI) after cold preservation prior to liver transplantation (Shimada, abstract). Shimada describes how prolonged cold preservation is necessary for organ transplant preservation yet causes post-operative complications, early graft dysfunctions and poor outcomes after transplantation (Shimada, Intro first para). Shimada proposes a technique in which H2- KHB is used to ameliorate hepatic IRI partially caused by prolonged cold preservation by maintaining portal artery flow, protecting mitochondrial function during the early phase of reperfusion and the suppression of oxidative stress and inflammatory cascades (Shimada, abstract). Shimada describes experimental protocols in which rat livers were extracted and cold preserved in University of Wisconsin (UW solution) for 24 or 48 hr (Shimada, Materials and methods: Procedure and Experimental protocol). Shimada describes connecting the cold preserved rat livers to an experimental isolated perfused rat liver (IPRL) apparatus via a catheter into the portal vein as shown in Fig 1. Shimada describes preparing a modified KHB buffer solution which is saturated with molecular hydrogen (H2- KHB) under sanitary conditions (Shimada, Materials and methods: Isolated perfusion rat liver). Shimada describes performing portal vein perfusion for up to 90 min on the extracted rat livers, in which the flow rates, pressure and gas consumption were closely monitored every 10 min (Shimada, Methods; Isolated perfusion rat liver). Shimada describes a molecular hydrogen concentration in the saturated buffer at 36oC ranging from roughly 29.3 µM to 732.6 µM, depending on the ratio of H2 saturated KHB and normal KHB added. Shimada found that molecular hydrogen in H2-KHB exerted protective effects against hepatic IRI after prolonged cold storage as evidenced by reduced tissue injury, apoptosis, and portal resistance together with significantly maintained hepatic functions (Shimada, discussion para 1). Shimada does not expressly describe a molecular hydrogen concentration of 1.6 ppm or less as recited in newly amended claim 1. Shimada does not expressly describe perfusing organs with the organ preservation solution at a cold preservation temperature ranging from 4oC to 10oC as recited in newly amended claim 1.
Abe describes the perfusion of molecular hydrogen (H2) saturated University of Wisconsin solution (HRUW) to attenuate renal cold IRI injury (Abe, abstract). Abe describes preparing HRUW using a novel method which increased H2 concentration up to 1.34 mg/mL (equivalent unit to ppm) in a time dependent manner (Fig 1B). Abe performed syngeneic rat kidney transplantation using three experimental groups; a control group which used non-preserved grafts, a group which used grafts preserved in UW solution for 24-48 hr and a group which used grafts preserved in hydrogen saturated UW solution (HRUW) for 24-48 hr (Abe, Results).  Abe describes perfusing the organs under “cold preservation” temperatures of 5oC, corresponding to the newly amended limitations of claim 1 (Results, para 1 and Fig 1). Abe found that HRUW decreased oxidative stress, tubular apoptosis and interstitial macrophage infiltration in transplanted kidney grafts. Consequently, Abe observed HRUW improved renal function and prolonged recipient survival rates compared with simple cold storage using UW solution (Abe, discussion and Fig 2). 
It would have been prima facie obvious to one of ordinary skill in the art to use an organ preservation solution containing a molecular hydrogen concentration of 1.6 ppm or less at cold preservation temperatures (5oC) as described by Abe in the perfusion methods for organ preservation described by Shimada. Both authors came to the same conclusion that H2 saturated organ preservation solution exerted protective effects against oxidative stress, tubular apoptosis and IRI after prolonged cold storage prior to organ transplantation. Thus, it would have been ‘obvious to try’ and vary the molecular hydrogen concentration of the organ preservation solution under cold preservation temperatures in order to optimize the protective effects after prolonged cold storage. One would be motivated to try this since Abe outlines techniques in which the molecular hydrogen concentration can be readily varied in a in a time dependent manner (Fig 1B) under cold preservation temperatures (5oC). Furthermore, the portal vein perfusion methods described by Shimada would lead to higher organ infiltration of the preservation solution, thus affording greater protection during the early phase of reperfusion and the suppression of oxidative stress and inflammatory cascades (Shimada, abstract). One would have a reasonable expectation of successes given that the techniques for varying the concentration of molecular hydrogen in an organ preservation solution were known and there existed a clear motivation for optimization.
Thus, it is further argued that it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal molecular hydrogen concentration of the organ preservation solution. Both authors acknowledge the benefits of H2 saturated organ preservation solution in decreasing oxidative stress, tubular apoptosis and interstitial macrophage infiltration in the transplanted organs after cold preservation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, which describes a solution containing molecular hydrogen at 1.6 ppm or less and perfusion at cold preservation temperatures. Applicant argues that Shimada does not expressly teach these limitations. 
It is noted that the 102 rejection of claims 1, 3 and 5-6 over Shimada has been withdrawn since applicant has moved limitations from claim 4 into independent claim 1. Furthermore, the instant 103 rejection over Shimada in view of Abe is newly applied.
Applicant further argues that the claimed method does not involve immersing organs in an organ preservation solution, such as the UW solution described by Abe. Applicant states that the claimed method requires perfusing an organ harvested for transplant ex vivo with a solution containing molecular hydrogen through the blood vessel of the organ for transplant after col preservation. Applicant argues that there is no teaching in Abe of this technique nor does Abe overcome the deficiencies of Shimada. 
This argument has been fully considered, but is not found persuasive since Shimada expressly describes performing portal vein perfusion for up to 90 min on the extracted rat livers, in which the flow rates, pressure and gas consumption were closely monitored every 10 min (Shimada, Methods; Isolated perfusion rat liver). Thus, it is argued that it would have been prima facie obvious to one of ordinary skill in the art to use an organ preservation solution containing a molecular hydrogen concentration of 1.6 ppm or less at cold preservation temperatures (5oC) as described by Abe in the perfusion methods for organ preservation described by Shimada since both authors came to the same conclusion that H2 saturated organ preservation solution exerted protective effects against oxidative stress, tubular apoptosis and IRI after prolonged cold storage prior to organ transplantation. Thus, it would have been ‘obvious to try’ and vary the molecular hydrogen concentration of the organ preservation solution under cold preservation temperatures in order to optimize the protective effects after prolonged cold storage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633